Citation Nr: 0923688	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and C.S. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Hartford, 
Connecticut, regional office (RO) of the Department of 
Veterans Affairs (VA).  

A hearing was held at the RO in May 2004.  This case was 
remanded in August 2005 and November 2006.  These remands 
concerned the scheduling of hearings before a Veterans Law 
Judge.  The Veteran's hearing request was withdrawn by letter 
dated September 2007.  

The Veteran's appeal was previously before the Board in 
November 2007, when it was remanded for additional 
evidentiary development.  It has now been returned to the 
Board for further review.  Unfortunately, for the reasons 
outlined below, the Board will find that the development 
requested in November 2007 was not clearly completed.  
Therefore, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the Veteran if further action is required.


REMAND

The November 2007 remand requested that the Veteran be 
afforded a VA examination in order to determine the nature 
and etiology of any psychiatric disorders.  This was 
accomplished in April 2009.  The VA examiner included an 
excellent review of the Veteran's medical history, as well as 
requested comments on VA treatment records dated April 1972.  
The diagnoses were major depressive disorder, in partial 
remission, and subclinical PTSD.  

The examiner was to also include an opinion as to whether or 
not the Veteran's psychiatric disorder was related to active 
service.  This was noted in the general remarks section at 
the beginning of the examination report, but the examination 
report does not clearly contain the requested opinion as to 
the major depressive disorder.  Reference is made to a 
bipolar disorder that has been diagnosed, but it is not clear 
whether that may equate to the depressive disorder herein 
diagnosed.  It may be that the examiner believed that the 
opinion was necessary only in the case that PTSD was 
diagnosed, and that since the diagnoses included only 
subclinical PTSD the opinion was not needed.  However, the 
remand clearly states that the examiner is to provide an 
opinion "as to whether the veteran's psychiatric disorder(s) 
is at least as likely as not related to his military 
service...."   Unfortunately, the examiner did not include a 
specific opinion as to whether it is as likely as not that 
the Veteran's major depressive disorder was related to active 
service.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should 
be returned to the examiner who 
conducted the April 2009 VA psychiatric 
examination.  The examiner should 
provide an opinion as to whether the 
Veteran's major depressive disorder is 
at least as likely as not related to 
his military service (that is, a 
probability of 50 percent or better).  
If the April 2009 examiner is 
unavailable, then the claims folder and 
the April 2009 examination report 
should be forwarded to another examiner 
qualified to render a psychiatric 
opinion, and this person should provide 
an opinion as to whether the Veteran's 
major depressive disorder is at least 
as likely as not related to his 
military service.  The Veteran need not 
be scheduled for an additional 
examination unless deemed necessary by 
the examiner.  If any new examiner 
determines that an additional 
examination is necessary, then the 
examination should be conducted exactly 
as requested in the second action 
paragraph of the November 2007 remand.  
The development pertaining to stressors 
requested in the third action paragraph 
of the November 2007 remand should also 
be completed by the RO/AMC if there is 
a diagnosis of PTSD.  

2.  After the development requested 
above has been completed, review the 
record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




